1 Exhibit 99.1 Investor Contact: Press Contact: Steve Kunszabo Jessica Yingling Organovo Holdings, Inc. Little Dog Communications +1 (858) 224-1092 +1 (858) 480-2411 skunszabo@organovo.com jessica@litldog.com BARRY MICHAELS TO RETIRE AS ORGANOVO CHIEF FINANCIAL OFFICER SAN DIEGO, Ca. – January 19, 2016 – Organovo Holdings, Inc. (NYSE MKT:ONVO) (“Organovo”), a three-dimensional biology company focused on delivering scientific and medical breakthroughs using its 3D bioprinting technology, today announced thatBarry Michaels, chief financial officer (“CFO”),will retire after the end of the Company’s current fiscal year.Michaels, whose outstanding career spans over 40 years, has served as CFO of the San Diego, CA-based biotechnology company since August 2011.The Company will immediately commence a search process to identify a successor and ensure a smooth transition of responsibilities. "As part of the leadership team, Barry has been instrumental in Organovo’s transition from a start-up R&D company into the publicly traded, growing product development company we are today," saidKeith Murphy, CEO."Barry and his team have done a tremendous job leading Organovo’s financial activities, ensuring our access to capital to fund growth during a pivotal period in our history.At the same time, Barry has also provided guidance to our employees and helped shape a strong culture. His many contributions have better positioned the Company for sustainable growth and success.Although we will be sad to see him leave, all of us wish Barry and his family the best in his retirement."
